Title: To James Madison from Carlos Martínez de Yrujo, 14 October 1805 (Abstract)
From: Yrujo, Carlos Fernando Martínez de
To: Madison, James


          § From Carlos Martínez de Yrujo. 14 October 1805, Philadelphia. Has the honor to send JM the attached copy of a letter just received from the governor of Puerto Rico, to the effect that the American brigantine Neptune, which was supposed to have been captured by a French or Spanish cruiser called Resource, Captain Janet, has not come to his port nor any of the others in his district. Asks JM to observe with satisfaction the just and friendly disposition of the governor toward American citizens and vessels, as a necessary consequence of those which characterize the king in this regard.
        